779 F.2d 53
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EUGENE WRIGHT, Plaintiff-Appellant,v.BRENDA MORRISON, SERGEANT; RAY G. PAGE; AND KENDALL KECK,Defendants-Appellees.
85-5277
United States Court of Appeals, Sixth Circuit.
10/31/85

APPEAL DISMISSED
M.D.Tenn.
ORDER
BEFORE:  KEITH, KENNEDY and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction and the appellant's motion for appointment of counsel.  The appellant has failed to respond to the motion to dismiss.


2
A review of the record indicates that appellant appealed on March 15, 1985, from an order entered March 8, 1985, 'denying the writ of complaint for violation of civil rights.'  The magistrate's report was filed six months later on September 9, 1985, and was approved and made the order of the district court by Judge Wiseman on October 1, 1985.  No decision had been entered or announced by the district court at the time the notice of appeal was filed.  The magistrate was not given plenary jurisdiction as provided by 28 U.S.C. Sec. 636(c)(1).  Therefore, any order entered by the magistrate is not directly appealable to this Court.  Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 1984); Trufant v. Autocon, Inc., WARDEN JOHN REESE, GEORGE W. 1984).


3
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.


4
It is further ORDERED that the motion for counsel be and hereby is denied.